Rosellini, C. J.
(dissenting) — In my opinion, not only did the trial court fail to make a finding that the home of Deborah Ann Todd was an unfit place for her, but the record fails to support such a finding. The majority pay verbal homage to the duty of the court to examine the facts with detachment, but I do not find such an examination in the opinion. I do find a rather zealous summation of the case against the mother, who is undoubtedly suffering from what used to be known as a “persecution complex,” and I also find an apparent conclusion that unquestioning faith should be placed in the opinions of social workers, whatever the facts of the case may be.
I agree with the majority that the public has an interest in the welfare of children; but it 'also has an interest in the preservation and fostering of healthy family relationships. I think the public policy of this state is enunciated in the statute which sets forth the criteria by which the dependency or delinquency of a child can be determined by a court, and that the legislature did not intend to invest in courts an absolute discretion in such matters. It seems to be that the result of the majority’s opinion is to rewrite the statute and give to the juvenile court the right to take custody of a child if it feels that the atmosphere of its home *596is not absolutely healthy, even though that home may not be an “unfit” place for the child.
I think the words “or for any other reason is an unfit place for such child” must be read in the light of the preceding language — “by reason of neglect, cruelty or depravity of his parents or either of them.” Thus it would seem that the “any other reason” should be of a comparably serious nature.
If the bad influence of the mother, in this case, was that serious, it is puzzling to me why the juvenile court did not take custody of the child when the problem first came to its attention. At that time the child was only 8 years of age, and if the course of her development was to be changed, it was nota moment too soon to start the process of changing it. Instead, the juvenile court, while retaining jurisdiction over her, permitted the mother to continue to exercise her influence for 5 years, and then, although there was no change in the child’s condition, decided that it was time to remove the daughter from the mother’s influence.
It is evident from the record that the daughter does not wish to be separated from her mother; that she regards the juvenile authorities as her “jailers” and she, too, feels unjustly persecuted because of an unjustified interference with her right to be with her mother.
My reading of the record in this case does not disclose a picture quite so bleak as that painted in the majority opinion. However, my dissent is not inspired by this fact, but is grounded on the law which is applicable to the facts before us.
The record does not disclose what program of rehabilb tation the juvenile court plans to f ollow. While finding that the child was beginning to show paranoid tendencies, the court did not order the psychiatric treatment which would be needed to correct these tendencies.
It shows that the mother’s problem first came to the attention of the juvenile court in 1960, shortly after she had entered her daughter in school, at the age of 8. The mother attended school with the child and insisted on sitting outside the classroom, consulting with the child about her *597lessons and other problems, and generally making a nuisance of herself. As a result, the principal suspended the child from school and notified the juvenile authorities that she presented a disciplinary problem. A hearing was conducted, and the juvenile judge at that time concluded that the child should be made a ward of the court and placed in the temporary custody of her mother.
Complying with the court’s order, the mother entered the child in another school and refrained from harassing the teachers. In the years following, the child was moved from school to school several times, and enrolled under assumed names; but only once, apparently, did the mother again attempt to interfere with the school authorities, and this for only a short period of time. But she refused to cooperate with social workers representing the court, whose duty it was to ascertain that the child was receiving a proper education. The mother felt that these representatives of the court were unnecessarily harassing her, and she retaliated with a continuing barrage of irate letters and sometimes telephone calls to the social workers and others whom she felt to be a part of the conspiracy against her.
In spite of the fact that she was living in this unfortunate atmosphere, the child did attend school and made good grades. There was no evidence that she presented a disciplinary problem at school except when her mother attempted to police her education.
Several hearings subsequent to the original hearing were conducted by the juvenile court, and at each of them it was decided that the child’s welfare would be best served by allowing her to remain with her mother, in spite of the psychological damage which could be expected to result from her mother’s influence.
In July, 1965, the question of her welfare was again brought before the court on two petitions. A petition by Gordon Hartshorn of the King County Sheriff’s Department alleged that the child was delinquent in that she did vandalize a roof. The evidence did not support this allegation, and this petition was dismissed. Another petition, by Bar*598bara E. Young, a social worker in the employment of the State Department of Public Assistance, alleged that the child was dependent.
In support of this petition, evidence was offered that the child had been absent from school for several weeks. However, these absences were explained by illness, on which there was testimony by the family doctor, and the death of her stepfather. The court did not find that she had been absent from school without good cause. Evidence also showed that the care of her teeth had been sadly neglected and that she was in need of immediate and extensive dental care. The mother had refused to have this work done, even though the social worker had offered to arrange for the dental work to be done with little or no expense to the mother. This refusal, coupled with the fact that the mother exhibited no willingness to utilize any available source of assistance in this regard, was one of the factors which the court took into account in deciding that the mother should be deprived of the custody of the child.
Aside from her problem with her teeth, Deborah was in good health, and there was no showing that she was not well cared for physically. There was no showing of delinquent conduct on her part; and, in fact, the evidence was that she was an intelligent and well-behaved child, although she was undoubtedly affected by her mother’s preoccupation with her feelings of persecution. Her mother did not neglect her; on the contrary, she was devoted to her.
The petitioner does not question the court’s power to order that dental care be provided for the child. Furthermore, we are advised that the teeth have been taken care of; and the issue, had it been raised, would now be moot. The question before the court, therefore, is whether the superior court , may declare a child dependent and deprive the parent of custody on the sole ground that the parent is mentally or emotionally disturbed.
As the majority state, the trial court is vested with a wide discretion in matters affecting the welfare of a minor child. In re Three Minors, 50 Wn.2d 653, 314 P.2d 423 (1957). Thus, we must accept the trial court’s finding, *599embodied in its memorandum opinion, that the mother’s disturbed condition had an adverse effect on the child’s attitude toward life, and this fact is certainly supported by the record. However, in my opinion, this finding will justify a declaration of dependency only if it constitutes a ground for such a declaration, as the grounds are set forth in the applicable statute, RCW 13.04.010.
The only statutory grounds relied upon by the respondent in support of the juvenile court’s decision are subsections (2), (3), (9) and (12). Under subsection (2), a dependent child is one “Who has no parent, guardian or other responsible person; or who has no parent or guardian willing to exercise, or capable of exercising, proper parental control.” There is no finding or evidence that the mother of Deborah refused or failed to exercise parental control; and this provision is, therefore, inapplicable.
Subsection (3), upon which the majority base their decision and to which I have referred above, defines such a child as one “Whose home by reason of neglect, cruelty or depravity of his parents or either of them, or on the part of his guardian, or on the part of the person in whose custody or care he may be, or for any other reason, is an unfit place for such child.” Again, there was no finding that the home was an unfit place for the child. There was no showing that the mother neglected her, or was cruel to her, or that she acted in a depraved manner. The extent of the finding was that the mother was deeply disturbed, that is, mentally ill, although uncommitable. I do not think that the legislature intended this section to authorize the court to deprive a parent of the custody of his child simply because the parent is suffering from a mental illness, unless that illness causes him to mistreat or neglect the child or renders the home an unfit place, not merely an imperfect place, for the child.
The mental illness of a parent will, of course, affect the attitudes and emotional well-being of a child; so will a physical illness, or any number of anti-social attitudes which are not necessarily classified as mental illnesses. I do not think that the legislature meant to empower the *600court to take charge of a child whenever its parent was not providing it with a perfectly healthy home atmosphere, for the perfect parent is the exception and not the rule.
It is, of course, unfortunate that a child should be subjected to the influence of its parent’s delusions or prejudices or hostilities; but this is one of the hazards of family membership. I do not find in the statute an expression of legislative intent that parents who are devoted to their children should be deprived of their custody because of defects in their own personalities unless those defects have a seriously adverse effect upon the child. As I observed at the beginning of this opinion, it is significant in this case that, although the juvenile court had the child under surveillance from the time she was 8 years old, it did not decide to take her custody away from the mother until she was 13 years of age; and in the meantime, there was not manifested any great change in the personality of either the mother or the child. If it was safe to leave the child in the custody of her mother when she was 8 years of age, it was just as safe to leave her there when she was 13.
I think that if the legislature intended that' a parent should be deprived of custody in a case such as this, it should have expressed that intent with greater clarity. I do not find that intent expressed in subsection (3) of the act.
The last subsection relied upon in support of the order, (9), pertains to habitual truancy. There was no allegation or proof of such truancy. The child’s absences from school were explained and the court did not find that she was a truant.
However desirable it may be that a child should not be subjected to the influence of a mentally disturbed parent, the legislature has not provided that such a parent may be deprived of the custody of his child, where the illness has not caused him to neglect or mistreat the child, as is the case here.
I cannot escape the conclusion that the trial court exceeded its statutory authority when it ordered the custody of the child to be taken from the mother on the ground that *601she was a bad influence because of her mental illness. The problem of the child’s teeth having been attended to, and there being no other grounds in the record for declaring her dependent, the order should be reversed and the custody of Deborah Todd returned to her mother.
September 30, 1966. Petition for rehearing denied.